Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “airflow inhibition mechanism” in claim 1 - The specification notes at ¶143 that 50 (Figures 7-8) is the airflow inhibition mechanism, which is a flap and hinge which adjusts airflow through the ventilation opening. Therefore, the airflow inhibition mechanism is interpreted as such a flap construction or an equivalent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (JP2005016885A) in view of Kanazawa (JP2012184868A).
Regarding claim 1, Kasai teaches an indoor unit of an air conditioner, the indoor unit blowing air to an indoor space (Figures 1-2, and Figure 12), the indoor unit comprising:
an indoor casing provided with a first blow-out opening, a second blow out opening, a third blow out opening, and a fourth blow out opening (Figure 1, the indoor casing is shown central in the figure. The first opening being on the left, the second being the top, the third being on the right, and the fourth being on the bottom. “Left”, “Right”, “Top”, and “Bottom” are in reference to the plane of Figure 12);
a non-transitory processor readable medium having stored thereon division information representing division of the indoor space into a first area and a second area (Figure 12, the stored map has a second area from B clockwise to D and a first area from B counterclockwise to D);
an airflow inhibition mechanism that inhibits an airflow of air blown out of the first, second, third, and fourth openings (Figures 1-2, 13);
a processor that controls the airflow inhibition mechanism (Figures 17-20);
the first blowout opening is positioned across the first area and the second area (Figure 12, the left opening spans into each area);
the second blowout opening is positioned to face only the second area (Figure 12, the top opening is only within the defined second area);
the third blowout opening is positioned across the first area and the second area (Figure 12, the right opening spans into each area);
the fourth blowout opening is positioned to face only the first area (Figure 12, the bottom opening is only within the first area); and
the processor is configured to control the airflow inhibition mechanism such that the airflow inhibition mechanism performs a first partial blowout operation to inhibit an airflow of air blown out of the third blowout opening and the fourth blowout opening (Figure 11).
Kasai does not teach the claimed alternation of claim 1.
However, Kanazawa discloses that alternating blowing operations in a cycle leads to a reduction in temperature uneavenness within a room (¶30-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time filing to modify the control scheme of Kasai such that the first partial blowout operation is alternated with a second partial blowout operation which mirrors the first, i.e. involves partial blowout in the first and fourth openings, in order to better circulate air through the space and reduce temperature uneavenness.
Regarding claim 5, Kasai as modified teaches all of the limitations of claim 1, wherein
the first blowout opening, the second blowout opening, the third blowout opening, and the fourth blowout opening are each provided with a respective airflow direction adjusting flap (Figure 1, 13), and
each airflow direction adjusting flap is capable of moving to a position at which the airflow direction adjusting flap inhibits the airflow blown out of the corresponding blowout opening, and the respective airflow direction adjusting flaps collectively serve as the airflow inhibition mechanism (Figure 2, 13, see definition of the inhibition mechanism in rejection of claim 1).
Regarding claim 19
an indoor casing provided with a first blow-out opening, a second blow out opening, a third blow out opening, and a fourth blow out opening (Figure 1, the indoor casing is shown central in the figure. The first opening being on the left, the second being the top, the third being on the right, and the fourth being on the bottom. “Left”, “Right”, “Top”, and “Bottom” are in reference to the plane of Figure 12);
an indoor heat exchanger that allows air drawn into the indoor casing to exchange heat with a refrigerant (Figuer 2, 5);
a non-transitory processor readable medium having stored thereon division information representing division of the indoor space into a first area and a second area (Figure 12, the stored map has a second area from B clockwise to D and a first area from B counterclockwise to D);
an airflow inhibition mechanism that inhibits an airflow of air blown out of the first, second, third, and fourth openings (Figures 1-2, 13);
a processor that controls the airflow inhibition mechanism (Figures 17-20);
the first blowout opening is positioned across the first area and the second area (Figure 12, the left opening spans into each area);
the second blowout opening is positioned to face only the second area (Figure 12, the top opening is only within the defined second area);
the third blowout opening is positioned across the first area and the second area (Figure 12, the right opening spans into each area);
the fourth blowout opening is positioned to face only the first area (Figure 12, the bottom opening is only within the first area); and
the processor is configured to control the airflow inhibition mechanism such that the airflow inhibition mechanism performs a first partial blowout operation to inhibit an airflow of air blown out of fourth and a second partial blowout operation to inhibit an airflow blown out of the second blowout opening (Figure 15-16).
Kasai does not teach the claimed alternation of claim 19.
However, Kanazawa discloses that alternating blowing operations in a cycle leads to a reduction in temperature uneavenness within a room (¶30-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time filing to modify the control scheme 
Regarding claim 20, Kasai as modified teaches all of the limitations of claim 19, wherein
the first blowout opening, the second blowout opening, the third blowout opening, and the fourth blowout opening are each provided with a respective airflow direction adjusting flap (Figure 1, 13), and
each airflow direction adjusting flap is capable of moving to a position at which the airflow direction adjusting flap inhibits the airflow blown out of the corresponding blowout opening, and the respective airflow direction adjusting flaps collectively serve as the airflow inhibition mechanism (Figure 2, 13, see definition of the inhibition mechanism in rejection of claim 1).
Response to Arguments
Applicant’s remarks, filed 04/02/2021, have been fully considered.
Applicant has argued that “airflow inhibition mechanism” does not invoke 35 USC 112(f) because one of ordinary skill in the art would understand. However, whether one of ordinary skill in the art would understand the term is not an issue under 35 
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

“airflow inhibition mechanism” meets prong (A) via the use of the term “mechanism”.
“airflow inhibition mechanism” meets prong (B) because “mechanism” is modified by the function of “airflow inhibition”.
“airflow inhibition mechanism” meets prong (C) because the “mechanism” is not modified by sufficient structure to perform the claimed function.
Therefore, “airflow inhibition mechanism” invokes 35 USC 112(f).
Applicant has argued that Kasai does not teach the limitations of claim 1 under 35 USC 102. It is not asserted herein that Kasai teaches all of the limitations of claim 1 under 35 USC 102.
Furthermore, the areas defined by Kasai are not limiting in that first and second areas as claimed can be defined as shown herein and because the controller contains the map on which these areas can be defined, the controller contains the delineations described in the rejection above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SCHYLER S SANKS/Examiner, Art Unit 3763